Citation Nr: 0602808	
Decision Date: 02/01/06    Archive Date: 02/15/06

DOCKET NO.  04-16 964	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to a higher, compensable, initial rating for 
service-connected neurodermatitis. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Vecchiollo

INTRODUCTION

The veteran served on active duty from March 1968 to 
September 1970.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a March 2003 rating decision from the 
Boise, Idaho, Department of Veterans Affairs (VA) Regional 
Office (RO).  The veteran continues to appeal for a higher 
rating for this disability.  See AB v. Brown, 6 Vet. App. 35 
(1993).

In October 2004, to support his claim, the veteran testified 
at a hearing at the RO chaired by the undersigned Veterans 
Law Judge of the Board.  A transcript of the proceeding is of 
record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran was granted service connection for 
neurodermatitis associated with PTSD and assigned a 0 percent 
evaluation.  The veteran contends that his service-connected 
skin condition is more disabling than currently evaluated.

"In a claim for disability compensation, VA will provide a 
medical examination or obtain a medical opinion based upon a 
review of the evidence of record if VA determines it is 
necessary to decide the claim."  38 C.F.R. § 3.159(c)(4)(i).  

The latest VA examination was conducted in February 2003.  An 
impression of recurrent dermatitis, with no lesions to 
observe at this examination, was given.  Given the veteran's 
prior history of remission and recurrence of this condition, 
the examination report did not discuss the frequency and 
duration of the outbreaks and the appearance and virulence of 
the outbreaks during their active stage, as required under 38 
C.F.R. § 4.1.  In addition, the examination was not conducted 
during the active stage of the condition.  Title 38, C.F.R. 
§ 4.2 requires the RO to interpret the examination report in 
light of the whole record, "reconciling the various reports 
into a consistent picture."  See also Ardison v. Brown, 6 Vet 
App 405 (1994).  

Finally, there may be a breach in the duty to assist when 
there are variously diagnosed disorders, but none of the 
examinations fully described the degree of disability 
attributable to each disorder.  See Mittleider v. West, 11 
Vet. App. 181, 182 (1998); see also Waddell v. Brown, 5 Vet. 
App. 454, 456-57 (1993) (if it is medically determined that 
the impairment attributable to nonservice-connected and 
service-connected conditions cannot be distinguished, the 
benefit-of-the-doubt doctrine requires that all such 
impairment be attributed to the service- connected 
disability).  

The Board also notes that the veteran has been diagnosed with 
various skin conditions.  In a letter received in December 
2002, Joseph P. Fetzek, M.D., stated that he examined the 
veteran in September 2002 and diagnosed neurodermatitis 
manifested by excoriation and pickers nodules, also known as 
prurigo nodularis.  He opined that the condition was "100 
percent stress related."  In April 2003, the veteran 
submitted color photographs showing skin lesions with 
scarring on various portions of his torso.  In April 2003, a 
VA progress note diagnosed neurotic excoriations/prurigo.  A 
VA progress note dated in October 2003 noted that the veteran 
had multiple hypopigmented, scarred areas on his back.  The 
assessment was prurigo nodularis.  The record also contains 
diagnoses of acne with related scarring.  In this case, the 
Board may be presented with service-connected and nonservice-
connected skin disorders.  The origin or onset of each and 
every skin disorder, as well as the degree of impairment 
attributable to each, must determined.  

Therefore, the veteran should be afforded another examination 
to correct these deficiencies.  

Accordingly, this claim is REMANDED to the RO for the 
following development and consideration: 

1.  The RO should send to the veteran and 
his representative a letter requesting 
that he provide sufficient information 
and, if necessary, authorization to 
enable it to obtain any additional 
pertinent evidence not currently of 
record pertaining to his skin condition..

2.   The veteran should be scheduled for 
an appropriate VA examination to 
determine the exact nature and extent of 
all functional impairment involving his 
service-connected neurodermatitis.  The 
examiner should also delineate whatever 
distinction there may be between this 
condition and any nonservice-connected 
skin condition.  The examiner should 
indicate if it is not possible to 
separate the symptoms and effects of his 
neurodermatitis from any other skin 
condition.  However, if any separately 
diagnosed disorders are deemed related, 
this also should clearly be indicated.  
The claims file and a copy of this remand 
must be made available to the examiner 
prior to the review.  Opinions should be 
annotated to the record.

3.  Then readjudicate the claim.  If the 
claim continues to be denied, send the 
veteran and his representative an SSOC 
and give them time to respond. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).




_________________________________________________
LAWRENCE M. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).
 
 
 
 


